516 S.E.2d 810 (1999)
237 Ga. App. 761
BROWN
v.
The STATE.
No. A99A0114.
Court of Appeals of Georgia.
April 27, 1999.
Julie B. Prokopovich, Lawrenceville, Mark A. Sullivan, Marietta, for appellant.
Gerald N. Blaney, Jr., Solicitor, Shampa Banerji, Assistant Solicitor, for appellee.
HAROLD R. BANKE, Senior Appellate Judge.
A jury returned a verdict finding George Brown guilty of committing simple battery by intentionally making physical contact of an insulting or provoking nature with the victim. In this appeal of his conviction, Brown challenges the sufficiency of the evidence to support the verdict.
On the day in question, the victim and Demetrius Thomas were engaged in conversation while sitting in Thomas' car in the parking lot of the victim's hair salon, when Brown appeared. The victim testified that *811 Brown accused her of taking his car keys, made certain threatening remarks, and then entered the salon. She further testified that Brown repeated the remarks upon leaving the salon and proceeded to strike her and spit in her face when she exited Thomas' car.
On appeal from a criminal conviction, our review of the evidence is guided by certain well-established principles. As recognized in cases such as Shabazz v. State, 229 Ga.App. 465(1), 494 S.E.2d 257 (1997), the evidence is viewed in a light most favorable to the verdict; we do not weigh the evidence or determine witness credibility but only determine whether the evidence is sufficient under the standard of Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); and the jury's verdict will be upheld as long as there is some competent evidence, even though contradicted, to support each fact necessary to make out the State's case. The victim's testimony provides competent, direct evidence adequate to support the jury verdict under the Jackson v. Virginia standard.
Judgment affirmed.
BLACKBURN, P.J., and BARNES, J., concur.